 In the Matter of CLARK EQUIPMENTCOMPANY, ACORPORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS,LODGE 46In the Matter Of CLARK EQUIPMENT COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,LODGE No. 46Cases Nos. C-620 and R-792, respectivelySUPPLEMENTAL DIRECTION OF ELECTIONSeptember 1, 1939On May 31, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election 1in the above-entitled proceeding, ordering that the respondent ceaseand desist from certain unfair labor practices and take certainaffirmative action found necessary to effectuate the policies of theNational Labor Relations Act, 49 Stat. 449, and directing that anelection by secret ballot be conducted at such a time-as the Boardshould in the future direct, under the direction and supervision ofthe Regional Director for the Seventh Region (Detroit, Michigan)among all hourly paid production and maintenance employees ofClark Equipment Company, herein called the respondent, at itsBattle Creek, Michigan, plant, employed by the respondent duringa period or at a time to be determined by the Board in the future,excluding watchmen, office workers, engineers and designers, super-visory employees,, and foremen whose principal work is not in theoperation of a machine, and excluding foremen not engaged in pro-ductive work, to determine whether or not they desire to be rep-resented by InternationalAssociation ofMachinists,Lodge 46,affiliated with the American Federation of Labor, for the purpose ofcollective bargaining.The Board has since been advised by theRegional Director that an election may be appropriately held at thistime.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-112 N. L.R. B. 1469.15 N. L. R. B., No. 8.57 58DECISIONSOF NATIONAL LABOR RELATIONS BOARDlations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,2it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Clark Equipment Company, the election by secret ballot,directed to be conducted by the Board's Direction of Election ofMay 31, 1939, shall be conducted within fifteen (15) days from thedate of this Supplemental Direction of Election, under the direc-tion and supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all hourly paid production and maintenance em-ployees of Clark Equipment Company at its Battle Creek, Michigan,plant, employed during the pay-roll period next preceding the dateof this Supplemental Direction of Election, including employees whodid not work during such pay-roll period because they were ill or onvacation, and employees who were then or have since been temporarilylaid off, excluding watchmen, office workers, engineers and designers,supervisory employees, and foremen whose principal work is not inthe operation of a machine, and excluding foremen not engaged inproductive work, to determine whether or not they desire to berepresented by International Association of Machinists, Lodge 46,affiliated with the American Federation of Labor, for the purposesof collective bargaining.MR. WILLIAM M. LEisERSON took no part in the consideration of theabove Supplemental Direction of Election.[SAME TITLE]AMENDMENT TO SUPPLEMENTAL DIRECTION OFELECTIONSeptember 11, 1939OnMay31, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election 3in the above-entitled proceeding.On Sepember 1, 1939, the Boardissued a Supplemental Direction of Election directing that an elec-tion by secret ballot be conducted within fifteen (15) days-from the2 On July 14, 1939, after the Directionof Election herein, National Labor RelationsBoard Rulesand Regulations-Series 1, as amended, were supersededby National LaborRelations Board Rulesand Regulations-Series 2.We thereforeissue this SupplementalDirection of Electionpursuantto the newRules and Regulations.3 12 N. L.R.B. 1469. CLARK EQUIPMENT COMPANY59date of the Supplemental Direction of Election among all hourly paidproduction and maintenance employees of Clark Equipment Companyat its Battle Creek, Michigan, plant, employed during the pay-rollperiod next preceding the date of the Supplemental Direction ofElection, including employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who werethen or have since been temporarily laid off, excluding watchmen,officeworkers, engineers and designers, supervisory employees, andforemen whose principal work is not in the operation of a machine,and excluding foremen not engaged in productive work, to deter-mine whether or not they desire to be represented by InternationalAssociation of Machinists, Lodge 46, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.At the request of the Regional Director for the Seventh Region theBoard hereby amends its Supplemental Direction of Election by strik-ing therefrom the words "within fifteen (15) days from the date ofthis Supplemental Direction of Election" and substituting thereforthe words "within thirty (30) days from the date of this SupplementalDirection of Election."MR. WILLIAM M.LELSERSONtook no partintheconsiderationof theabove Amendment to Supplemental Direction of Election.15 N. L. H. B., No. 8a.SAME TITLE]SECOND AMENDMENT TO SUPPLEMENTAL DIRECTIONOF ELECTIONSeptember 27, 1939On May 31, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision, Order, and Direction of Election inthe above-entitled proceeding.On September 1, 1939, the Boardissued a Supplemental Direction of Election directing that an elec-tion by secret ballot be conducted within fifteen (15) days from thedate of the Supplemental Direction of Election among all hourlypaid production and maintenance employees of Clark EquipmentCompany at its Battle Creek, Michigan, plant, employed during thepay-roll period next preceding the date of the Supplemental Direc-tion of Election, including employees who did not work during suchpay-roll period because they were ill or on vacation, and employeeswho were then or have since been temporarily laid off, excludingwatchmen, office workers, engineers and designers, supervisory em-ployees, and foremen whose principal work is not in the operation 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a machine, and excluding foremen not engaged in productivework, to determine whether or not they desire to be represented byInternational Association of Machinists, Lodge 46, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining.On September 11, 1939, the Board issued an Amendment to Sup-plemental Direction of Election providing that the election shouldbe held within thirty (30) days from the date of the SupplementalDirection of Election instead of within fifteen (15) days thereof.At the request of the Regional Director for the Seventh Region theBoard hereby further amends its Supplemental Direction of Election,as amended, by striking therefrom the words "within thirty (30)days from the date of this Supplemental Direction of Election" andsubstituting therefor the words "within forty-five (45) daysfrom thedate of this Supplemental Direction of Election."MR. WILLIAM M. LEISERSON took no partin the consideration of theabove Second Amendment to Supplemental Direction of Election.15 N. L.R. B., No. 8b.